        Case 6:21-cv-00043-ADA-JCM Document 1-18 Filed 01/18/21 Page 1 of 3
                                                                                   MESSAGING MEMO
                                                                                Indicted Ken Paxton | 1




Indicted Ken Paxton
Toplines
Ken Paxton is a criminal Attorney General, whose actions have criminal effects for the
people of Texas.

Texas Attorney General Ken Paxton has faced criminal allegation after criminal allegation
during his tenure in office. Paxton’s official actions as Attorney General have been similarly
criminal--from fighting to end protections for pre-existing conditions, to suppressing the
vote, to suing to end DACA, Paxton has been a destructive force for the people of Texas.

Ken Paxton could have been using his office to help Texans. Instead, he used his office
to help his own bank account.

The office of the Texas Attorney General is arguably the most powerful office in Texas. A
good Texas Attorney General could protect Texans’ health, safety, and welfare. Ken Paxton
has done none of that--instead choosing to use his office to personally profit--at the
expense of Texans.

Texas Republicans have known how corrupt Paxton is for years, yet they have done
nothing.

Republicans have had every opportunity to end Paxton’s corrupt career, but are only
choosing to call for him to resign when it is necessary for their continued political survival.
They are complicit in his corruption.


DOs and DON’Ts
DO​ talk about how this affects voters. Ken Paxton has diverted resources for his own gain
that could have helped Texans.

DO​ tie in Paxton’s actions that hurt Texans, specifically his lawsuit to end the ACA. Having a
corrupt Attorney General hurts real people.

DON’T​ just call for Paxton’s resignation or for Republicans to call on Paxton to resign.
Republicans have known about how corrupt Paxton is for years. Resignation is the bare
minimum.

DO​ question why Republicans are just calling for his resignation now--this close to an
election. They have known about Paxton’s legal issues for years, but have done nothing
about him.


     Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
        Case 6:21-cv-00043-ADA-JCM Document 1-18 Filed 01/18/21 Page 2 of 3
                                                                                   MESSAGING MEMO
                                                                                Indicted Ken Paxton | 2



DO​ mention that conservative Republicans filed the complaint against Paxton. This gives it
more credibility. We do not want this to turn into a Democratic attack. This turns Paxton
into a victim.



Background

New Allegations

Former top conservative Republican aides to Indicted Texas Republican Attorney General
Ken Paxton recently ​alleged​, among other violations of the law, that Paxton took bribes
and abused his office.

Yesterday, the Houston Chronicle r​ eported that​ the bribery complaint was related to
Paxton’s relationship with real estate investor Nate Paul, a large Paxton donor. Paxton was
accused of potentially illegally appointing a special prosecutor to issue subpoenas to
adversaries of Paul’s.

Previous Legal Issues/Controversies

In 2015, Ken Paxton was ​criminally indicted​ on three counts of felony securities fraud and
admitted​ to violating state securities law. Because of delays initiated by Paxton allies, the
case is still ongoing. The SEC also f​ iled​ civil securities fraud charges against Paxton.

Paxton later set up a legal defense fund to defend against the charges he was indicted for.
In 2017 Ken Paxton was i​ nvestigated​ for accepting a bribe from a legal defense fund donor,
then dropping prosecution against that donor.

While under indictment, Ken Paxton was i​ nvestigated​ for a crooked land deal.

In 2015, hundreds of Texas lawyers ​filed a state bar complaint​ against Paxton for
encouraging local officials to violate the law.

In 2018, Ken Paxton s​ pread false information​ relating to bombings in Austin.

Lawsuits

Ken Paxton has ​filed numerous lawsuits​ to eliminate the Affordable Care Act and end
protections for pre-existing conditions.




     Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
        Case 6:21-cv-00043-ADA-JCM Document 1-18 Filed 01/18/21 Page 3 of 3
                                                                                   MESSAGING MEMO
                                                                                Indicted Ken Paxton | 3


Paxton has t​ hreatened prosecution​ of anyone advocating for expanded vote-by-mail,
including county judges and election officials. Paxton’s letter led to him ​being accused​ of
felony election fraud.

Paxton is the l​ eader in the lawsuit​ to end the DACA program.




     Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
